Per Curiam.
The plaintiff brought this action to obtain a decree of divorce on the ground of intolerable cruelty. It appears from the uncorrectable finding that the conduct of the defendant was cruel but not intolerable. As the term is used in the statute (General Statutes §7327), “intolerable cruelty” has a subjective as well as an objective significance. There must be not only proof of acts of cruelty on the part of the defendant but also proof that in their cumulative effect upon the plaintiff they are intolerable in the sense of rendering the continuance of the marital relation unbearable to him. Gowdy v. Gowdy, 120 Conn. 508, 510, 181 A. 462.
There is no error.